Exhibit 10.27

 

   

Re:   250 Technology Parkway

         Lake Mary, Florida

FIRST AMENDMENT TO LEASE

 

THE STATE OF FLORIDA    §       §             KNOW ALL MEN BY THESE PRESENTS:
COUNTY OF SEMINOLE    §   

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) has been executed as of (but
not necessarily on) October 1st, 2009, by SUN LIFE ASSURANCE COMPANY OF CANADA,
a Canadian corporation (“Landlord”), and FARO TECHNOLOGIES, INC., a Florida
corporation (“Tenant”).

R E C I T A L S:

A. Landlord and Tenant entered into that certain Lease Agreement, last executed
as of September 26, 2007, as amended by Notice of Lease Term Dates, dated as of
October 1, 2007, confirming the commencement date as October 1, 2007
(collectively, the “Lease”), relating to certain premises containing
approximately 46,481 square feet located in the building located at 250
Technology Parkway, in Lake Mary, Florida, as more particularly described in the
Lease (the “Building”). Unless otherwise provided herein, capitalized and
uncapitalized words and phrases defined in the Lease shall have the same meaning
as those set forth in the Lease.

B. Landlord and Tenant desire to execute this Amendment in order to evidence
their agreement to (i) extend the Term of the Lease and (ii) make certain other
amendments to the Lease, all as more particularly set forth in this Amendment.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant agree as follows:

Article I

CERTAIN AMENDMENTS

SECTION 1.01. Lease Term. The Term of the Lease is hereby extended through and
including September 30, 2019, subject to adjustment or earlier termination as
set forth in the Lease. Except as set forth in Exhibit B attached hereto, all
renewal rights or options under the Lease, if any, are hereby deleted.

 

FIRST AMENDMENT TO LEASE – Page 1 of 7



--------------------------------------------------------------------------------

SECTION 1.02. Base Rent. As of October 1, 2009, the Base Rent, on a triple net
basis for the Premises during the Lease Term, as hereby extended, shall be as
follows:

 

Period:

   Annual Rent per
Rentable Square Foot*:    Monthly
Rent*:

10/01/2009-09/30/2010

   $ 8.50    $ 32,924.04

10/01/2010-09/30/2011

   $ 9.00    $ 34,860.75

10/01/2011-09/30/2012

   $ 9.50    $ 36,797.46

10/01/2012-09/30/2013

   $ 10.00    $ 38,734.17

10/01/2013-09/30/2014

   $ 10.50    $ 40,670.88

10/01/2014-09/30/2015

   $ 11.00    $ 42,607.58

10/01/2015-09/30/2016

   $ 11.50    $ 44,544.29

10/01/2016-09/30/2017

   $ 12.00    $ 46,481.00

10/01/2017-09/30/2018

   $ 12.50    $ 48,417.71

10/01/2018-09/30/2019

   $ 13.00    $ 50,354.42

 

* In addition, to the Base Rent set forth above, Tenant shall pay to Landlord,
simultaneously with Tenant’s payments of such Base Rent, all Florida sales or
rental taxes due on such rents.

The Base Rent under the Lease shall be due and payable in equal monthly
installments, each such monthly installment due and payable on the first day of
each calendar month, in advance, without demand and without setoff or deduction
whatsoever. Prior to October 1, 2009, the Base Rent shall remain as set forth in
the Lease. In addition, Tenant shall be liable to pay all other amounts set
forth in the Lease on a triple net basis.

SECTION 1.03. Commissions. Landlord and Tenant acknowledge that no brokers have
been involved in this Amendment other than Crescent Resources, LLC and Sperry
Van Ness/Paradigm Commercial Real Estate Group (“Sperry”) and Landlord will pay
such brokers any commission owed by separate agreement; provided, however, in no
event shall the commission payable to Sperry exceed a flat fee of $15,000.
Landlord and Tenant hereby indemnify each other from the payment of any
commissions owed to any other broker with respect to this Amendment resulting
from the acts of such party, but not otherwise.

SECTION 1.04. Exhibits. Landlord and Tenant agree that the following exhibits
have been attached hereto and will be deemed a part of this Amendment and the
Lease for all purposes and will be in lieu of any similar rights or provisions
currently set forth in the Lease:

Exhibit A - Floor Plan of Premises

Exhibit B - Renewal Option

 

FIRST AMENDMENT TO LEASE – Page 2 of 7



--------------------------------------------------------------------------------

SECTION 1.05 Release by Tenant. In order to induce Landlord enter into this
Amendment, Tenant hereby covenants and agrees not to sue, threaten, or make
claim against and does hereby release, acquit, and forever discharge Landlord
and Broker and their respective employees, agents, officers, directors,
managers, shareholders, parents, subsidiaries, affiliated companies, successors,
attorneys, and assigns from any and all prior and existing claims, damages,
defenses, demands, actions and causes of action of whatsoever nature, whether in
contract or in tort, by statute or otherwise, known or unknown, suspected or
unsuspected, related to the initial Construction Allowance and any work
performed by Landlord under Exhibit D of the Original Lease; including without
limitation, any and all claims relating to the construction management fees.

SECTION 1.06. Further Amendments. The Lease shall be and hereby is further
amended wherever necessary, even though not specifically referred to herein, in
order to give effect to the terms of this Amendment. The Lease is also amended
as follows: (a) the parties acknowledge the contingency contained in the last
paragraph of Part I of the Lease has been satisfied, (b) Landlord agrees to
subordinate its statutory lien, as well as the security interest granted to it
under Section 5.02 of the Lease, to liens in connection with purchase money
financing loans from third party lenders for furniture, fixtures and equipment
used in Tenant’s business. In connection therewith, Tenant agrees to reimburse
Landlord for its reasonable administrative costs and attorneys’ fees, (c) the
reference to “third” in Section 8.1(a) of the Lease is deleted and replaced with
“second,” (d) the last sentence of Section 10.1 of the Lease is deleted and
replaced with the following: “Notwithstanding the foregoing, subject to
Section 10.3 below, if any holder of a Senior Interest succeeds to the interest
of Landlord under this Lease, then, at the option of such holder, this Lease
shall continue in full force and effect and Tenant shall attorn to such holder
and to recognize such holder as its Landlord,” (e) attached hereto as Exhibit A
is the floor plan of the Premises as it existed on the date of the Lease and the
attached is retroactively made a part of the Lease effective as of the date of
the Lease.

Article II

MISCELLANEOUS

SECTION 2.01. Ratification. The Lease, as amended hereby, is hereby ratified,
confirmed and deemed in full force and effect in accordance with its terms.
Tenant represents to Landlord that Tenant (a) is currently unaware of any
default by Landlord under the Lease; (b) has full power and authority to execute
and deliver this Amendment and this Amendment represents a valid and binding
obligation of Tenant enforceable in accordance with its terms; (c) Landlord has
completed all improvements to the Premises in compliance with all requirements
in the Lease; and (d) all tenant finish costs or allowances payable by Landlord
have been paid and no such costs or allowances are payable hereafter under the
Lease.

SECTION 2.02. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of Florida.

 

FIRST AMENDMENT TO LEASE – Page 3 of 7



--------------------------------------------------------------------------------

SECTION 2.03. Counterparts. This Amendment may be executed in multiple
counterparts each of which is deemed an original but together constitute one and
the same instrument. This Amendment may be executed by facsimile and each party
has the right to rely upon a facsimile counterpart of this Amendment signed by
the other party to the same extent as if such party had received an original
counterpart.

SECTION 2.04. Recitals. The recitals set forth above are true and correct.

SECTION 2.05. OFAC. To the actual knowledge of Landlord and Tenant,
respectively, neither party nor any of their respective affiliates, is a person
or entity with whom U.S. persons or entities are restricted from doing business
under regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action.

SECTION 2.06. Radon. Radon is a naturally occurring radioactive gas, that when
it has accumulated in a building in sufficient quantities, may present a health
risk to persons who are exposed to it over time. Levels of radon that exceed
federal and state guidelines have been found in buildings in Florida. Additional
information regarding radon and radon testing may be obtained from your county
public health unit.

SECTION 2.07. No Offer. The submission of this Amendment to Tenant shall not be
construed as an offer, nor shall Tenant have any rights under this Amendment
unless Landlord executes a copy of this Amendment and delivers it to Tenant.

[SIGNATURES FOLLOW NEXT PAGE]

 

FIRST AMENDMENT TO LEASE – Page 4 of 7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date and year
first above written.

 

WITNESSES AS TO TENANT:     TENANT: /s/ Nancy L. Setteducati     FARO
TECHNOLOGIES, INC., Nancy L. Setteducati     a Florida corporation (Print name
as signed above)    

 

By:

 

 

/s/ Jay W. Freeland

 

/s/ David Morse

   

Name:

Title:

 

Jay W. Freeland

President & CEO

David Morse       (Print name as signed above)      

 

*Note: If Tenant is a corporation, an authorized corporate officer must execute
this Agreement and have two subscribing witnesses.

    By:         Name:         Title:    

 

(CORPORATE SEAL)

 

      Following execution, four originals hereof shall be returned to Landlord.
     

 

WITNESSES AS TO LANDLORD:

   

 

LANDLORD:

/s/ Marlyss Whalen     SUN LIFE ASSURANCE COMPANY OF Marlyss Whalen    

CANADA, a Canadian corporation

(Print name as signed above)             By:   /s/ Charles S. Andes       Name:
  Charles S. Andes /s/ Marlyss Whalen     Title:   Managing Director Marlyss
Whalen       (Print name as signed above)             By:   /s/ Alena R.
Tverskoy     Name:   Alena R. Tverskoy     Title:   Director

 

FIRST AMENDMENT TO LEASE – Page 5 of 7



--------------------------------------------------------------------------------

EXHIBIT A

FLOOR PLAN OF PREMISES

LOGO [g73846ex1027.jpg]

 

FIRST AMENDMENT TO LEASE – Page 6 of 7



--------------------------------------------------------------------------------

EXHIBIT B

RENEWAL OPTION

1. Provided no default exists at the time of such election and Tenant’s
financial condition is reasonably acceptable to Landlord, Tenant may renew this
Lease for one (1) additional period of five (5) years on the same terms provided
in this Lease (except as set forth below), by delivering binding written notice
of (“Tenant’s Notice”) the exercise thereof to Landlord not later than nine
(9) months prior to the end of the Term described in the Amendment. On or before
the commencement date of the extended Term, Landlord and Tenant shall execute an
amendment to this Lease extending the term on the same terms provided in this
Lease, except as follows:

(a) The Base Rent payable for each month during each such extended term shall be
as follows:

 

Period:

   Rent per s.f. per Annum:    Monthly:

10/1/19 – 9/30/20

   $ 13.39    $ 51,865.05

10/1/20 – 9/30/21

   $ 13.79    $ 53,414.42

10/1/21 – 9/30/22

   $ 14.20    $ 55,002.52

10/1/22 – 9/30/23

   $ 14.63    $ 56,668.09

10/1/23 – 9/30/24

   $ 15.07    $ 58,372.39

(b) Tenant shall have no further renewal options unless expressly granted by
Landlord in writing; and

(c) Landlord shall lease to Tenant the Premises in their then-current condition,
and Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements.

2. Tenant’s failure to timely deliver Tenant’s Renewal Notice shall be deemed
rejection by Tenant of the Extension Option.

3. Tenant’s rights under this Exhibit shall terminate if (i) this Lease or
Tenant’s right to possession of the Premises is terminated, (ii) Tenant assigns
any of its interest in this Lease or sublets any portion of the Premises (other
than a transfer to an Affiliate), or (iii) Tenant fails to timely exercise its
option under this Exhibit, time being of the essence with respect to Tenant’s
exercise thereof.

 

FIRST AMENDMENT TO LEASE – Page 7 of 7